DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyed et al. (US 5,139,427) hereafter Boyd.
Regarding claim 17, Boyd discloses, an interposer 39 (fig. 6) comprising: a first plurality of electrical contacts 32, 36 comprising a corresponding first plurality of bases B1, each of the first plurality of bases B1 comprising opposing edges ED1 and opposing broadsides BS1 connecting the opposing comprising a 
    PNG
    media_image1.png
    574
    815
    media_image1.png
    Greyscale
corresponding second plurality of bases B2, each of the second plurality of bases B2 comprising opposing edges ED2 and opposing broadsides BS2 connecting the opposing edges ED2, wherein the first plurality of bases B1 and the second plurality of bases B2 are electrically coupled with broadsides BS1 of the first plurality of bases B1 parallel to and offset (see figs 1, 4-6). from broadsides BS2 of the second plurality of bases B2 such that the first plurality of electrical contacts 32, 36 points away from the second plurality of electrical contacts 22, 26, wherein each broadside BS1 of the first plurality of bases B1 is adjacent to a corresponding broadside BS2 of the second plurality of bases B2, wherein each of the first plurality of electrical contacts 32, 36 and the second plurality of electrical contacts 22, 26 comprises a first beam BMP1 (see annotated fig. above) extending from a respective base BP1 (see annotated fig. above) of the first plurality of the bases and a second beam BMP2 (see annotated fig. above) extending from a respective base BP2 (see annotated fig. above) of the second plurality of bases, respectively, a distal end of the first beam BMP1 facing away from the respective base BP1 of the first plurality of bases B1, the distal end of the second beam BMP2 facing away from the respective base B2 of the second plurality of bases BP2, the distal end of the first beam BMP1 being parallel to and off set from the distal end of the second beam BMP2. 
Regarding claim 18, Boyd discloses, the interposer has a first surface (of 40) and a second surface (of 42), and wherein distal ends of the first plurality of electrical contacts 32, 36 and corresponding distal ends of the second plurality of electrical contacts 22, 26 are offset in a direction orthogonal to the first surface (of 40) and the second surface (of 42), see figs. 4 and 5.
Regarding claim 19, Boyd discloses, the first plurality of electrical contacts extends above the first surface and the second plurality of electrical contacts extends below the second surface (see figs. 4 and 5).
Regarding claim 20, Boyd discloses, proximal ends of the first plurality of electrical contacts are in electrical contact with corresponding proximal ends of the second plurality of electrical contacts (see figs. 4 and 5).
Regarding claim 27, Boyd discloses, the first plurality of electrical contacts 32, 36 and the second plurality of electrical contacts 22, 26 are disposed in at least one row extending in a first direction; and the broadsides BS1 of the first plurality of bases B1 are offset from the broadsides BS2 of the second plurality of bases B2 (see figs. 1, 4-6) in in the first direction.
Regarding claim 28, Boyd discloses, each broadside of the first plurality of bases is integral with the corresponding broadside of the second plurality of bases (upon assembly and being an integral piece).
Regarding claim 29, Boyd discloses, the interposer 39 further comprises an insulative member 40, 42 (fig 5); the first plurality of bases B1 and the second plurality of bases b2 are embedded in the insulative member 40,42 (see fig. 5); and each of the first plurality of electrical contacts 32, 36 and the second plurality of electrical contacts 22, 26 comprises a beam BMP1, BMP2 extending from a respective base of the first plurality of bases and the second plurality of bases (see figs 1, 4-6 and annotated fig. above).
Regarding claim 30, Boyd discloses, the opposing broadsides of each of the first plurality of bases extend in a plane away from distal ends and proximal ends of respective electric contacts of the first plurality of contacts (see figs. 1, 4-6, and annotated fig. above).
Regarding claim 31, Boyd discloses, bases of the first plurality of bases are integrally formed with respective bases of the second plurality of bases (see figs. 1 and 4-6 and annotated fig. above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd.
Regarding claim 21, Boyd discloses, all the claimed limitations except for a long edge of the interposer is within a range of 1 mm and 20 mm, a short edge of the interposer is within a range of 1 mm and 15 mm, and an area of the interposer is within a range of 1 mm.sup.2 and 300 mm.sup.2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a long edge of the interposer is within a range of 1 mm and 20 mm, a short edge of the interposer is within a range of 1 mm and 15 mm, and an area of the interposer is within a range of 1 mm.sup.2 and 300 mm.sup.2., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, in an instant case it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interposer of Boyd having the long edge of within a range of 1 mm and 20 mm, the short edge of the interposer is within a range of 1 mm and 15 mm, and an area of the interposer is within a range of 1 mm.sup.2 and 300 mm.sup.2., in order to use such interposer in the electronic device.
Regarding claim 22, Boyd discloses, a surface is configured for mounting adjacent a printed circuit board, and wherein a thickness of the interposer in a direction perpendicular to the surface. 
However, Boyd does not disclose a thickness of the interposer is approximately 0.40 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the interposer is approximately 0.40 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), in order to accommodate interposer in desired space of the electronic device.
Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Bishop (US 7,766,668).
Regarding claim 13, Boyd discloses, an electronic assembly, comprising: a first printed circuit board 50 comprising a first surface and a first plurality of conductive pads 52 thereon; a second printed circuit board 54 comprising a second surface and a second plurality of conductive pads 56 thereon, wherein the second surface faces the first surface; and an interposer 39 between the first printed circuit board 50 and the second printed circuit board 54, wherein the interposer 39 comprises: an insulative member 40, 42 comprising a first surface (of 40) facing the first surface of the first printed circuit board 50 and a second surface (of 42) facing the second surface of the second printed circuit board 54; wherein the insulative member 40, 42 comprises a hole 44; a first plurality of contacts 32, 36, spaced with respect to the hole 44, each contact of the first plurality of contacts 32, 36: comprising a base portion BP1 within the insulative member 40, 42 and a beam portion BMP1 extending from the insulative member beyond the first surface of the insulative member (figs. 4 and 5); and contacting a pad 52 of the first plurality of conductive pads 15; a second plurality of contacts 22, 26 spaced with respect to the hole, each contact of the second plurality of contacts 22, 26: comprising a base portion BP2 within the insulative member (40,42) and a beam portion BMP2 extending from the insulative member beyond the second surface of the insulative member (figs. 4 and 5); and contacting a pad 56 of the second plurality of conductive pads 56; and wherein the beam portions BMP1 of the first plurality of contacts are aligned, in a direction perpendicular to the first surface of the first printed circuit board 50, with the beam portions of the second plurality of contacts.
However, Boyd does not discloses a first alignment feature shaped to engage a second alignment feature external to the interposer.
Bishop, fig. 5B, 5C, discloses first alignment features (protrusions) 48 shaped to engage a second alignment feature (see column 7, lines 47-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first alignment feature shaped to engage a second alignment feature external to the interposer as taught by Bishop in order to serve to precisely position the assembly (see, Bishop, column 7, lines 50,51).
Regarding claim 15, Boyd discloses, the base portions of the first plurality of contacts are fused to the base portions of the second plurality of contacts (see figs 5 and 6).
Regarding claim 16, Boyd discloses, the insulative member of the interposer has a thickness, in a direction perpendicular to the first surface of the first printed circuit board.
However, Boyd does not discloses the thickness of the insulative member of the insulator is of less than 6 mm; and the first plurality of contacts and the second plurality of contacts are disposed in a plurality of parallel rows with contact spacing of 0.9 mm or less along each row.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the interposer is of less than 6 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), in order to accommodate interposer in desired space of the electronic device.
Thus, Boyd discloses, all the claimed limitations except for the first plurality of contacts and the second plurality of contacts are disposed in a plurality of parallel rows with contact spacing of 0.9 mm or less along each row. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first plurality of contacts and the second plurality of contacts are disposed in a plurality of parallel rows with contact spacing of 0.9 mm or less along each row, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, in order to match the spacing or corresponding pads or contacts of the mating connectors.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd and Bishop as applied to claim 13 above, and further in view of Kim et al. (US 10,716,213) hereafter Kim.
Regarding claim 14, Boyd as modified by Bishop  discloses, all the claimed limitations except for the second printed circuit board is a paddle card with a plurality of cables terminated thereto.
Kim, fig. 3a, discloses the printed circuit board 60 is a paddle card (it is to be noted that, “paddle card” is a just designation no special structure is defined) with a plurality of cables 42 terminated thereto.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second printed circuit board is a paddle card with a plurality of cables terminated thereto as taught by Kim in order to extend the signal to remote places.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Fan et al. (US 2017/0194721) hereafter Fan.
Regarding claim 23, Boyd discloses, all the claimed limitations except for the interposer is disposed between the flexible printed circuit board and the rigid printed circuit board to comprise a dual compression connector.
Fan, fig. 3, discloses an interposer 50 is disposed between the flexible printed circuit board 52 and the rigid printed circuit board 54 to comprise a dual compression connector 68.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interposer is disposed between the flexible printed circuit board and the rigid printed circuit board so as to comprise a dual compression connector as taught by Fan, in order to extend electrical connection to remote location and the motivation of using the dual compression connector to have consistant and better electrical and mechanical connection there in between.
Regarding claim 24, Boyd discloses, and Fan discloses the attachment of the interposer to the rigid printed circuit board is solder free.
Regarding claims 25 and 26, Boyd discloses all the claimed limitations except for the interposer is staked to the flexible printed circuit board to enable float between the interposer and the flexible printed circuit board, (claim 26) to enable float between the interposer and the flexible printed circuit board.
Fan, fig. 3, discloses an interposer 50 is stacked to a flexible printed circuit board 52.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interposer is staked to the flexible printed circuit board to enable float between the interposer and the flexible printed circuit board to enable float between the interposer and the flexible printed circuit board as taught by Fan, in order to extend electrical connection to remote location and the motivation of using the dual compression connector to have consistant and better electrical and mechanical connection there in between.
Allowable Subject Matter
Claims 1 - 9 are allowed. 
Regarding claim 1, the prior art does not disclose or teaches an interposer comprising a respective ones of first and second bases of a plurality of corresponding first and second plurality of electrical contact comprise a welded potion joining them at their broadsides as required in combination with other limitations of this claim.
Response to Arguments
Applicant's arguments filed on 8/23/2021 have been considered but are not persuasive and examiner had revised the rejection to address the amendments as discussed above.
Regarding claim 17, applicant argues that, “In particular, Boyd does not disclose "a first plurality of electrical contacts," "a second plurality of electrical contacts," "a first beam extending from a respective base of the first plurality of bases," "a second beam extending from a respective base of the second plurality of bases," where "a distal end of the first beam fac[es] away from the respective base of the first plurality of bases, a distal end of the second beam fac[es] away from the respective base of the second plurality of bases, the distal end of the first beam [is] parallel to and offset from the distal end of the second beam," as required by independent claim 17. FIG. 15B from Applicant's specification shows a non-limiting example of this subject matter. (See encircled portion A of FIG. 15B, reproduced below.)”. Examiner respectfully disagrees because of following reasons.
First, the annotated fig. is not clear; secondly, the applicant is arguing based on the structure shown on the annotated fig, wherein, such a structure is not supported by the claimed language. Thus, Applicant’s this argument is not supported by the claim language, as it is not a part of the claimed subject matter.  Applicant appears to be impermissibly reading features from the specification into the claim.  See MPEP 2111.01 II.
As discussed above, Boyd disclose all the claimed limitation of presently claimed limitation in this claim.
Regarding claim 13,  the applicant argues that, “Boyd does not disclose or suggest an interposer including an insulative member comprising a hole, a first plurality of contacts spaced with respect to the hole, and a second plurality of contacts spaced with respect to the hole” Examiner respectfully disagrees as discussed above, Boyd discloses an interposer 39 including an insulative member 40,42, comprising a hole 44, a first plurality of contacts 32, 36 spaced with respect to the hole 46, and a second plurality of contacts 22, 26 spaced with respect to the hole 46. There is no particular structure of the insulating housing, hole with or without reference to first and/or second contacts are defined.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831